UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-32532 ASHLAND INC. (a Kentucky corporation) I.R.S. No. 20-0865835 50 E. RiverCenter Boulevard P.O. Box 391 Covington, Kentucky41012-0391 Telephone Number (859) 815-3333 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-Tduring the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes oNo ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated Filer þ Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company o (Do not check if a smaller reporting company.) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ At March 31, 2010, there were 78,502,620 shares of Registrant’s Common Stock outstanding. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ASHLAND INC. AND CONSOLIDATED SUBSIDIARIES STATEMENTS OF CONSOLIDATED INCOME Three months ended Six months ended March 31 March 31 (In millions except per share data - unaudited) (e) SALES $ COSTS AND EXPENSES Cost of sales (a) Selling, general and administrative expenses (a) Research and development expenses (b) 20 23 40 50 EQUITY AND OTHER INCOME 15 5 29 17 OPERATING INCOME (LOSS) Net interest and other financing expense (c) Net loss on divestitures (5
